id office uilc cca_2009081911452137 -------------- number release date from ------------------- sent wednesday date am to ------------------- cc --------------------------------------------------------------------------------------------- subject re notice to indirect partners ------- - pass-thru partners who are required to forward nbap's to indirect partners under sec_6223 have asked whether they may forward notice electronically this issue does not affect the irs directly since section f provides that the failure of a pass-thru_partner to forward notice does not affect the applicability of the tefra procedures to those partners consequently the issue appears to be solely an issue of whether the indirect partners may have a cause of action against the pass-thru partners there is no federal statute or regulation which addresses this issue in the context of sec_6223 which requires the pass-thru_partner to provide a copy that notice so the only way for the pass-thru partners to literally comply with the statute is to forward paper copies federal statutes that address electronic notifications in other contexts only allow such form of notice if the recipient agrees to receive notice in this manner consent may be made electronically in any manner that reasonably demonstrates that the recipient can access the statement in the electronic format in which it will be furnished to the recipient alternatively the consent may be made in a paper document if it is confirmed electronically see eg sec_1 j i in these cases the sec_101 of the e-sign act provides that information required_by_law to be in writing can be made available electronically to a consumer only if he or she affirmatively consents to receive the information electronically and the business clearly and conspicuously discloses specified information to the consumer before obtaining his or her consent sec_401 of the job creation and worker assistance act of jcwaa public law date permits the electronic furnishing of any statement required under subpart b of part iii of subchapter_a of chapter of title_26 sec_6041 through 6050t sec_401 of jcwaa permits the electronic furnishing of all statements required under sec_6041 through 6050t if the recipient consents to receive the statement in a manner similar to the one permitted by regulations under sec_6051 or in such other manner as provided by the secretary sec_6223 is outside of the sections addressed by jcwaa and the other statutes cited
